NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except
             in the limited circumstances allowed under Rule 23(e)(1).

                                         2022 IL App (3d) 220042-U

                                   Order filed May 25, 2022
      ____________________________________________________________________________

                                                    IN THE

                                    APPELLATE COURT OF ILLINOIS

                                              THIRD DISTRICT

                                                     2022

      In re R.J.,                            )     Appeal from the Circuit Court
                                             )     of the 13th Judicial Circuit,
             a Minor                         )     La Salle County, Illinois.
                                             )
      (The People of the State of Illinois,  )
                                             )
             Petitioner-Appellee,            )     Appeal No. 3-22-0042
                                             )     Circuit No. 17-JA-21
             v.                              )
                                             )
      G.J.,                                  )
                                             )     Honorable H. Chris Ryan Jr.,
             Respondent-Appellant).          )     Judge, Presiding.
      ____________________________________________________________________________

              JUSTICE SCHMIDT delivered the judgment of the court.
              Justices Holdridge and Lytton concurred in the judgment.


                                                  ORDER

¶1           Held: The evidence supported the trial court’s finding that respondent was unfit
                   and that terminating respondent’s parental rights was in the best interest of
                   her child.

¶2           Respondent, G.J., appeals from orders finding her unfit and terminating her parental rights.

     She challenges the trial court’s finding that she was an unfit parent as well as its decision to

     terminate her parental rights. We affirm.
¶3                                          I. BACKGROUND

¶4          On October 11, 2017, the State filed a petition for adjudication of wardship. The petition

     alleged that respondent neglected her minor son, R.J. (born July 27, 2016). Specifically, the

     petition alleged that on October 8, 2017, R.J. was found unresponsive and treated in the emergency

     room for ingestion of amphetamines while in respondent’s care. Respondent admitted to taking

     Adderall, made suicidal statements, and was involuntarily admitted to a behavioral unit at St.

     Elizabeth’s Hospital.

¶5          On November 15, 2017, the trial court entered an adjudicatory order finding the minor

     neglected due to an injurious environment. The court also entered a dispositional order finding

     respondent unfit. The dispositional order required respondent to cooperate with the Department of

     Children and Family Services (DCFS), comply with the terms of the service plan, and obtain a

     mental health assessment and cooperate with services.

¶6          On February 21, 2018, the court entered a permanency order, finding respondent had failed

     to make reasonable and substantial progress toward returning R.J. home. The order also required

     respondent to complete a psychological evaluation and parent capacity.

¶7          On October 15, 2018, Kim Wirth, a caseworker at the Youth Services Bureau, filed a report.

     The report included respondent’s psychological evaluation and parenting capacity assessment

     completed by Dr. Nicholas O’Riordan. The evaluation provided the following information.

     O’Riordan described respondent as focused on ideas not grounded in reality. Respondent obsessed

     over R.J.’s medical conditions and insisted on the presence of medical problems without medical

     support. O’Riordan diagnosed respondent with schizoaffective disorder, bipolar type, borderline

     personality disorder, and factitious disorder imposed on another. He recommended respondent

     complete an evaluation with a psychiatrist and participate in regular therapy with a psychotherapist


                                                    -2-
     to address her history of delusions, hallucinations, and paranoid thinking. He also recommended

     outpatient substance abuse treatment.

¶8          On December 2, 2020, the State filed a motion to terminate respondent’s parental rights.

     The petition alleged three grounds to terminate respondent’s parental rights: (1) respondent failed

     to maintain a reasonable degree of interest, concern, or responsibility for R.J.’s welfare; (2)

     respondent failed to make reasonable efforts to correct the conditions that were the basis for the

     removal of R.J.; and (3) respondent failed to make reasonable progress toward the return of her

     son.

¶9          On April 23, 2021, the caseworker, Wirth, filed another report. The report provided the

     following information. Respondent completed a psychiatry evaluation on July 24, 2020, with Dr.

     Joshua Straus. Straus diagnosed respondent with episodic mood disorder, attention-deficit

     hyperactivity disorder, executive function deficit, anxiety, Mas Cell Disorder, and cannabis use

     disorder, mild, abuse. Respondent made minimal progress in counseling services. Straus referred

     respondent to Dr. Dawn Epstein for psychotherapist services. Respondent attended four

     appointments with Epstein to treat her for chronic pain, depression, and anxiety. Respondent did

     not make any future appointments with Epstein. Respondent also enrolled in counseling at North

     Central Behavioral Health. She made minimal progress in services. Respondent failed to

     successfully complete therapy after she verbally abused her counselor. She refused to sign a release

     of information for Wirth to obtain respondent’s discharge summary. On April 8, 2021, respondent

     was admitted into Evanston Hospital for psychiatric treatment. She remained in the hospital until

     April 14, 2021. Wirth reported that respondent continued to resist cooperating with the service

     plan. Respondent failed to reengage in outpatient substance abuse treatment with a mental health

     component. She also failed to engage in regular psychotherapy.


                                                    -3-
¶ 10          According to Wirth’s report, respondent called the police on January 21, 2021, and reported

       that R.J. was sexually abused in his foster home. Respondent also contacted the Department of

       Professional Financial Regulations and reported that R.J. was being sexually abused, that his

       daycare was not complying with COVID-19 policy, and that her son was at risk due to a heart

       condition. Additionally, respondent contacted the sheriff’s office demanding a welfare check on

       R.J. because she observed bruises on him. Respondent also contacted DCFS to report that R.J.

       needed heart surgery, that his foster parents refused to provide him with medical care, that R.J.

       was sexually abused, and that R.J. was physically abused by a boy at daycare. Respondent was

       charged with misdemeanor battery against a coworker.

¶ 11          Wirth’s report also noted that R.J. had been placed in his foster home since January 17,

       2018. R.J. adjusted and thrived in the new environment. R.J. received occupational and

       developmental services. He had an individualized education program through his school district

       and qualified for speech services. He visited a cardiologist, who determined that R.J. had muscle

       bundles in the right ventricle that needed to be repaired in the future.

¶ 12          On August 18, 2021, the cause proceeded to a hearing on the motion to terminate

       respondent’s parental rights. Dr. O’Riordan testified. He performed two psychological evaluations

       of respondent in July 2018. He diagnosed her with schizoaffective disorder. Respondent showed

       signs of depression and paranoid delusions. He believed that alcohol was a complicating factor,

       though respondent denied abusing alcohol. However, her history indicated an extensive use of

       alcohol and other drugs. He also diagnosed respondent with borderline personality disorder and

       factitious disorder imposed on another. Respondent’s diagnosis made it difficult for her to make

       appropriate decisions regarding her and R.J.’s welfare.




                                                       -4-
¶ 13          O’Riordan also performed a parenting capacity evaluation. Respondent could interact with

       her son. However, respondent focused on R.J.’s medical problems and would not pay attention to

       R.J. O’Riordan did not believe respondent could effectively parent R.J. at the time. He did believe

       that respondent could parent R.J. with intense treatment to resolve her mental health and substance

       abuse problems. However, respondent was not willing to perform certain tasks. Respondent was

       willing to attend alcoholics anonymous but made excuses for not participating in mental health

       treatment. He recommended that respondent regularly see a therapist, psychiatrist, and participate

       in substance abuse treatment.

¶ 14          Wirth testified next. She became the caseworker on September 13, 2018. Wirth provided

       respondent with the service plan on November 18, 2018, and explained the plan to respondent.

       The service plan included mental health, substance abuse, housing, employment, psychological

       evaluation, parenting capacity, and cooperation requirements. The services remained the same

       until April of 2019, when the recommendations from Dr. O’Riordan’s psychological evaluation

       and parenting capacity assessment were incorporated into the service plan.

¶ 15          Wirth rated respondent unsatisfactory as to employment. Respondent worked at Mennie’s

       Machinery from September 18 until November 2018, leaving due to a foot problem. Respondent

       told Wirth she worked from home as a massage therapist from March until June 2019. Respondent

       did not provide any proof of employment or income as a massage therapist. Respondent was

       unemployed from June 2019 to October 2019. In November 2019, she lived and cared for a man

       with Parkinson’s disease. She did not receive any payment, but he allowed her to live in his home

       while she cared for him. From December 2019 until February 2020, respondent was unemployed.

       Respondent began working at the Lamp Liter in Ottawa, Illinois, in February 2020, but left the job

       when she was arrested for battery. She next worked for Little Caesar’s Pizza in July 2020 but left


                                                      -5-
       that job after a month because she attacked a coworker. Respondent then worked at a Comfort Inn

       for about a month. Wirth believed that respondent had been unemployed since August 2020. On

       July 19, 2021, Wirth asked respondent about her employment, but respondent refused to answer

       Wirth’s questions.

¶ 16          As to housing, Wirth rated respondent as unsatisfactory. Respondent lived in a rental home

       in Mark, Illinois, from September 2018 until September 2019, when she was evicted for failing to

       pay rent. She then lived with a friend, but respondent did not tell Wirth her friend’s name or where

       she lived. A few months later, respondent began caring for and living with an individual with

       Parkinson’s disease. Wirth did not believe that home was appropriate for R.J. to reside. In January

       2020, respondent lived with a family friend for about 10 months. That residence would have been

       appropriate for R.J., but respondent left the home. In October of 2020, respondent moved in with

       another friend. That home was not appropriate for R.J. In March 2021, respondent lived at a shelter

       named Naomi’s House in Chicago. In April 2021, respondent was admitted into a psychiatric

       hospital. She then lived at a shelter in Peru, Illinois. The shelter closed and respondent was referred

       to a shelter in Peoria. Wirth did not know if respondent ever went to that shelter. In June and July

       of 2021, Wirth asked respondent where she lived, but respondent refused to answer her questions.

¶ 17          Wirth rated respondent unsatisfactory as to drug screens. Respondent was prohibited from

       using cannabis because it could not be determined if she used it recreationally or abused it.

       Additionally, respondent’s psychiatrist believed that marijuana use would worsen her mental

       condition. Respondent tested positive for marijuana three times. She tested negative once. She

       failed to appear for requested drug drops 11 times.

¶ 18          Wirth rated respondent unsatisfactory as to the substance abuse treatment component of

       the service plan. On December 2, 2017, respondent completed a substance abuse evaluation, but


                                                        -6-
       was unsuccessfully discharged from treatment for refusing treatment. She received a second

       assessment on July 17, 2018, and completed the recommended individual and group substance

       abuse counseling in November 2019. After receiving the psychological evaluation and parenting

       capacity assessment, respondent was recommended to reengage complete substance abuse

       treatment with a mental health component. Respondent refused to cooperate with the program.

¶ 19          Wirth rated respondent unsatisfactory as to the mental health component of the service

       plan. Respondent refused an assessment on December 2, 2017. Respondent indicated that she went

       to Choices Outpatient Clinic in Ottawa, Illinois, for mental health treatment, but refused to sign a

       release. Respondent refused another mental health assessment in July 2018. In June 2019,

       respondent reported that she attended counseling at Choices, but respondent refused to tell Wirth

       who she was seeing. Her attorney provided Wirth with a letter from Choices showing that

       respondent received services, but respondent continued to refuse to sign a release of information.

       Respondent informed Wirth that she only saw a psychiatrist for her seizure disorder. In February

       2020, respondent signed a release of information from North Shore Counseling in Chicago where

       she saw Dr. Dawn Epstein. She saw Epstein for pain management counseling. In September 2020,

       respondent informed Wirth that she received counseling from North Central Behavioral Health.

       Respondent did sign a release of information for this treatment. In January 2021, Wirth learned

       that respondent may not qualify for services from North Central due to respondent’s extensive

       mental health issues. In March 2021, respondent stopped receiving services from North Central

       because she became emotionally abusive toward the therapist. Respondent refused to sign a release

       for a discharge summary. Respondent entered inpatient psychiatric treatment from April 8, 2021,

       to April 14, 2021. Wirth did not know if respondent successfully completed treatment because

       respondent refused to sign a release of information.


                                                      -7-
¶ 20           Wirth described visitation between respondent and R.J. as stressful and challenging. Two

       supervisors needed to be present during her visits. Respondent would usually be more concerned

       about whether R.J. was being bullied at school, or if he was being abused rather than engaging

       with him. During one visit, respondent called an ambulance because she claimed R.J. had brain

       damage. R.J. did not have brain damage. A visit on July 19, 2021, ended 5 to 10 minutes early

       because respondent failed to comply with the mask rules, and she refused to stop video recording

       when asked. Respondent called the police and accused the caseworkers of kidnapping R.J. One of

       the supervisors went to get a car to drive R.J. back to daycare. Respondent told police that the

       supervisor left R.J. in the vehicle alone. However, R.J. was still inside the building being

       supervised by another caseworker.

¶ 21           On January 21, 2021, respondent contacted the Department of Professional Financial

       Regulations. She accused R.J.’s daycare of failing to comply with COVID-19 protocols. The

       department transferred her to the Illinois State Police and respondent alleged that R.J. was being

       sexually abused in his foster home. The sheriff performed a home check and found respondent’s

       allegations unfounded.

¶ 22           In April 2020, respondent contacted the La Salle County Sheriff four times in one day

       about performing a wellness check at R.J.’s daycare. She stated that R.J.’s body was covered in

       bruises, and she believed he was being sexually abused. The sheriff’s office contacted DCFS and

       Wirth. Since it was a Saturday, there was no daycare and there was no further investigation.

¶ 23           On January 12, 2020, respondent met with R.J.’s cardiologist and attempted to convince

       him to take protective custody of R.J. She, again, claimed that he was being abused in the foster

       home.




                                                     -8-
¶ 24          On May 25, 2021, respondent called the sheriff and demanded a welfare check because she

       believed R.J. was being abused in the foster home. Officers checked on R.J. and found him happy,

       healthy, and with no signs of abuse.

¶ 25          On cross-examination, Wirth testified that respondent completed a substance abuse

       assessment at North Central in 2018 and successfully discharged from treatment. However,

       respondent was asked to immediately reengage in service with a mental health component by Dr.

       O’Riordan. Respondent failed to reengage in those services. Respondent did complete some

       parenting courses. Other than a certificate, Wirth did not have any other documentation regarding

       those classes. Wirth also received a letter from Roger Helgren from OSF HealthCare on October

       24, 2019, stating that respondent was receiving psychotherapy and medication management for

       health issues. However, Wirth did not believe this was a sign of progress as she did not know what

       progress respondent was making. Finally, Wirth acknowledged that respondent eventually signed

       all medical release documents on July 22, 2020.

¶ 26          The hearing on the State’s motion to terminate respondent’s parental rights was continued

       and recommenced on September 1, 2021. Respondent discharged her counsel and proceeded pro

       se for the hearing. Respondent testified on her own behalf. According to respondent, Wirth told

       her that she had completed all the service plan requirements. Wirth only told her additional services

       were needed right before the State filed the petition to terminate parental rights. Respondent

       acknowledged receiving the service plans and that the plans explained the requirements.

       Respondent believed each plan indicated that she successfully completed all the goals.

¶ 27          Following arguments, the court found that the State met its burden of proving that

       respondent failed to maintain a reasonable degree of interest, concern, or responsibility for R.J.’s




                                                       -9-
       welfare, failed to make reasonable progress, and failed to make reasonable efforts. The court found

       respondent unfit.

¶ 28          On January 19, 2022, the cause proceeded to a best interest hearing. The court appointed

       respondent an attorney for the hearing. Wirth testified that R.J. had been placed in a traditional

       foster home. R.J. lived in the home for four years. R.J. was five years old at the time of the hearing.

       The foster parents lived together in a single-dwelling home in a safe neighborhood. R.J. had his

       own room. The foster parents provided R.J. with toys. Wirth described the environment as happy

       and positive. They played board games together, camped outside the home, and read together as a

       family. They prepared meals together and ate breakfast and dinner as a family. The foster parents

       nurtured R.J.’s well-being.

¶ 29          R.J. developed a strong bond with his foster parents. R.J. referred to his foster parents as

       his mom and dad. R.J. was well-adjusted and happy in his foster home. He celebrated holidays

       with his foster parents. He also celebrated birthdays with his extended foster family and friends.

       R.J. played T-ball at the park district and wanted to play soccer in the spring. R.J. did well in

       school and met all the milestones set in his kindergarten class. R.J. had good manners and had

       positive relationships with his peers in class. R.J. attended speech therapy at school and

       participated in an after-school program focused on homework and playtime. After school, R.J.

       went to daycare because both foster parents worked. The foster mother worked from 9 a.m. to 5

       p.m. and the father usually came home from work at 4 or 4:30 p.m. The foster parents would stay

       home from work or relied on extended family to care for R.J. if school and daycare were both

       closed. R.J. had a heart issue related to muscle bundles surrounding his heart. The foster parents

       took R.J. to a doctor and were involved with his treatment plan. The foster parents were not




                                                       - 10 -
       affiliated with a church or religion and did not attend church regularly. Both foster parents signed

       a permanency commitment and were willing to adopt R.J.

¶ 30             According to Wirth, respondent did have employment and suitable housing at times during

       the proceedings. Respondent did complete some mental health and substance abuse treatment.

       Respondent also consistently conveyed her interest in visiting with R.J. Respondent also conveyed

       her preference to care for her son. Wirth did not believe it was in R.J.’s best interest to remove him

       from his foster home. R.J. had an attachment and bond to his foster parents and their extended

       family.

¶ 31             Respondent testified on her own behalf. She had been living in her own apartment for the

       past four months. However, she had been unemployed for the last two months. She lost her last

       job due to the COVID-19 pandemic. She had difficulty finding a new job due to the pandemic.

       Respondent was “not accepted for unemployment.” Respondent last saw R.J. in July 2021. She

       asked for more visits but claimed that Wirth never responded to her calls. Respondent attended

       church, and had R.J. baptized. Respondent wanted to raise R.J. in a religious household.

       Respondent believed she had a strong bond with R.J. Respondent completed 25 parenting courses

       online and she engaged in mental health services in Ottawa, Illinois, but Wirth would not speak

       with her counselor. Respondent had difficulty completing in-person mental health services due to

       the COVID-19 pandemic. She did not know if the pandemic affected her ability to complete drug

       and alcohol classes because she did not have the opportunity to set up those services. Respondent

       believed having R.J. in her care was in his best interest.

¶ 32             Following arguments, the trial court found that it was in the best interest of R.J. to terminate

       respondent’s parental rights.

¶ 33             Respondent appeals.


                                                          - 11 -
¶ 34                                                 II. ANALYSIS

¶ 35           On appeal, respondent challenges the trial court’s fitness finding as well as its decision to

       terminate her parental rights. First, respondent contends the State failed to meet its burden in

       proving her parental unfitness. The State must prove parental unfitness by clear and convincing

       evidence, and the trial court’s findings must be given great deference because of its superior

       opportunity to observe the witnesses and evaluate their credibility. In re Jordan V., 347 Ill. App.

       3d 1057, 1067 (2004). We will not reverse a trial court’s finding of parental unfitness unless it was

       contrary to the manifest weight of the evidence. In re D.F., 201 Ill. 2d 476, 498 (2002). A finding

       of parental unfitness may be based on evidence sufficient to support any one statutory ground. In

       re D.D., 196 Ill. 2d 405, 422 (2001).

¶ 36           In its petition, the State argued that respondent was unfit based on her failure to maintain a

       reasonable degree of interest, concern, or responsibility as to the children’s welfare. 1 A parent may

       be found unfit for “[f]ailure to maintain a reasonable degree of interest, concern or responsibility

       as to the child's welfare.” 750 ILCS 50/1(D)(b) (West 2020). In determining whether a parent has

       shown a reasonable degree of interest, concern, or responsibility for a minor’s welfare, a court

       considers the parent’s efforts to visit and maintain contact with the child as well as other indicia,

       such as inquiries into the child’s welfare. In re Daphnie E., 368 Ill. App. 3d 1052, 1064 (2006).

       Completion of service plans may also be considered evidence of a parent’s interest, concern, or

       responsibility. Id. at 1065; In re M.J., 314 Ill. App. 3d 649, 656 (2000). The court must focus on

       the parent’s efforts, not their success. In re Adoption of Syck, 138 Ill. 2d 255, 279 (1990). In this



               1
                 The State also alleged respondent was unfit for failing to make reasonable progress and efforts
       toward the goal of reunification. Although respondent challenges these on appeal, we need not address
       respondent’s argument on these issues. A finding that any one allegation has been proven by clear and
       convincing evidence is sufficient to sustain a parental unfitness finding on review. In re D.H., 323 Ill. App.
       3d 1, 9 (2001).
                                                          - 12 -
       regard, the court examines the parent’s conduct concerning the child in the context of the

       circumstances in which that conduct occurred. Id. at 278. Accordingly, circumstances such as

       difficulty in obtaining transportation, poverty, actions, and statements of others that hinder

       visitation, and the need to resolve other life issues are relevant. Id. at 278-79. A parent is not fit

       merely because he or she has demonstrated some interest or affection toward the child. In re Jaron

       Z., 348 Ill. App. 3d 239, 259 (2004). Rather, the interest, concern, or responsibility must be

       objectively reasonable. In re Daphnie E., 368 Ill. App. 3d at 1064.

¶ 37          Upon review, we find the trial court correctly found that respondent failed to maintain a

       reasonable degree of interest, concern, or responsibility for R.J.’s welfare. The service plan

       prohibited respondent from using marijuana and required respondent to submit to regular drug

       testing. Respondent made no effort to comply with this requirement. She failed to appear for the

       majority of the tests, and all but one of the tests she did take tested positive for marijuana. The

       service plan required respondent to complete a substance abuse assessment and follow up on

       further treatment. She did complete the assessment and completed individual and group counseling

       in November 2019. However, Dr. O’Riordan recommended that respondent complete substance

       abuse treatment with a mental health component. Respondent never reengaged in treatment.

       Although respondent made some efforts to address her mental health, her efforts fell well below

       the requirements of her service plan. Respondent received counseling for a seizure disorder in June

       2019. She also received counseling services from North Central Behavioral Health. However, she

       was unsuccessfully discharged from treatment after she verbally abused her therapist. Respondent

       also began to see Dr. Straus, but never successfully completed treatment. Straus indicated that

       respondent made no future appointments. Respondent also made no effort to comply with the

       service plan requirement that she cooperate with the agency. Respondent refused to answer Wirth’s


                                                       - 13 -
       questions and refused to initially sign medial information release documents. Although respondent

       claimed that the COVID-19 pandemic affected her ability to pursue employment and mental health

       treatment, she made no effort to work with Wirth to achieve these goals. As to employment,

       respondent bounced between jobs throughout the proceedings. Similarly, respondent’s housing

       situation was sporadic and several of the homes were inappropriate for R.J.

¶ 38          As to her interactions with R.J., respondent did engage in visits with R.J. However,

       respondent appeared more concerned with her unsupported belief that R.J. was being bullied at

       school or being abused rather than actually engaging with her child. One visit ended early because

       respondent refused to stop video recording and refused to comply with mask rules. Respondent

       then called the police and claimed the agency kidnapped R.J. Not only this, but respondent also

       actively engaged in behavior that disrupted R.J.’s wellbeing. She made several false claims to

       police that R.J. was being sexually abused. She falsely reported that R.J. was abused at daycare.

       She also called the sheriff for a welfare check based on her false claim of abuse in the foster home.

       Based on the totality of the circumstances, respondent failed to maintain a reasonable degree of

       interest, responsibility, or concern in R.J.’s welfare. Therefore, the trial court did not err when it

       found her unfit.

¶ 39          Next, respondent contends the trial court erred when it found that the best interests of R.J.

       were furthered by terminating her parental rights. A trial court’s finding that termination of

       parental rights is in a child’s best interests will not be reversed on appeal unless it is against the

       manifest weight of the evidence. In re Dal. D., 2017 IL App (4th) 160893, ¶ 53. The court’s

       decision will be found to be “against the manifest weight of the evidence only if the opposite

       conclusion is clearly apparent or the decision is unreasonable, arbitrary, or not based on the

       evidence.” In re Keyon R., 2017 IL App (2d) 160657, ¶ 16.


                                                       - 14 -
¶ 40          At the best-interests phase, “the parent’s interest in maintaining the parent-child

       relationship must yield to the child’s interest in a stable, loving home life.” In re D.T., 212 Ill. 2d

       347, 364 (2004). The State bears the burden of proving by a preponderance of the evidence that

       termination is in the best interests of a minor. Id. at 366; In re Deandre D., 405 Ill. App. 3d 945,

       953 (2010). Section 1-3(4.05) of the Juvenile Court Act of 1987 sets forth various factors for the

       trial court to consider in assessing a minor’s best interests. These considerations include: (1) the

       minor’s physical safety and welfare; (2) the development of the minor’s identity; (3) the minor’s

       familial, cultural, and religious background; (4) the minor’s sense of attachment, including love,

       security, familiarity, and continuity of relationships with parental figures; (5) the minor’s wishes

       and goals; (6) community ties; (7) the minor’s need for permanence; (8) the uniqueness of every

       family and every child; (9) the risks related to substitute care; and (10) the preferences of the

       person available to care for the child. 705 ILCS 405/1-3(4.05) (West 2020).

¶ 41          We find the statutory factors favor a finding that terminating respondent’s parental rights

       furthered the minor’s best interest. R.J has been in foster care since 2017. He has been in the same

       foster home for four years. Both foster parents were employed and provided a stable living

       environment for R.J. to thrive. The foster parents expressed their desire to adopt R.J. The foster

       parents provided for the physical safety and welfare of R.J., including food, shelter, clothing, and

       healthcare. R.J. was happy and well-adjusted in his foster home and had developed a strong bond

       with his foster parents. R.J. was too young to provide any guidance on his desires, but his need for

       permanency is fulfilled by his foster parents. R.J. attended school, had friends, received speech

       therapy, went to his friends’ and foster family’s birthday parties, and played T-ball at the park

       district. There is no evidence that respondent will ever fully address her mental health and

       substance abuse problems or provide a stable living environment for R.J. Although respondent


                                                       - 15 -
       expressed a preference to raise R.J. in a religious home, and the foster parents did not indicate a

       religious affiliation, this is just one factor for the court to consider. In weighing all the factors, we

       cannot say the trial court’s decision to terminate respondent’s parental rights was against the

       manifest weight of the evidence.

¶ 42                                            III. CONCLUSION

¶ 43           For the foregoing reasons, we affirm the judgment of the circuit court of La Salle County.

¶ 44           Affirmed.




                                                        - 16 -